Citation Nr: 9921116	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-27 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for residuals of stress 
fracture, left tibia.

2.  Entitlement to a compensable rating for residuals of stress 
fracture, right ankle.

3.  Entitlement to a 10 percent rating based on multiple, 
noncompensable service connected conditions.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1994 to 
November 1994.  

The issues on appeal arise from a March 1995 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, granted service connection for 
stress fracture, left shin and assigned a noncompensable 
disability evaluation effective November 1994; granted service 
connection for stress fracture, right ankle and assigned a 
noncompensable disability evaluation effective November 1994; and 
denied entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.  The veteran 
testified before a local hearing officer in December 1995. 

In April 1997, the Board of Veterans' Appeals (Board) remanded 
the veteran's claims for a clarification as to whether she wanted 
to testify at a hearing before the Board.  In July 1997, the 
veteran withdrew her request for a Board hearing.  In September 
1997, the Board remanded the veteran's claims again for 
additional development.   


REMAND

As noted above, this case was remanded by the Board in September 
1997.  The RO was requested, in part, to attempt to obtain 
additional medical records, confirm the veteran's current 
location, schedule a new orthopedic examination, and advise the 
veteran that pursuant to federal regulations, failure to report 
for this examination without good cause shown would result in 
denial of her claims.  If the benefits sought on appeal remain 
denied, the veteran and her representative were to be furnished 
with a supplemental statement of the case, to include discussion 
of the provisions of 38 C.F.R. § 3.655, and given the opportunity 
to respond thereto.

In October 1997, the RO requested the veteran's assistance in 
obtaining medical records.  In February 1998, the RO wrote to the 
veteran to facilitate a new examination.  The RO advised the 
veteran that if she did not respond to this letter within 60 
days, or if she failed to report for an examination without good 
cause being shown, her claims would be denied.  The veteran 
apparently did not respond to this letter.  However, the case was 
returned to the Board without the issuance of a supplemental 
statement of the case. 

38 C.F.R. § 19.31 provides as follows:

A Supplemental Statement of the Case, so 
identified, will be furnished to the 
appellant and his or her representative, if 
any, when additional pertinent evidence is 
received after a Statement of the Case or 
the most recent Supplemental Statement of 
the Case has been issued, when a material 
defect in the Statement of the Case or a 
prior Supplemental Statement of the Case is 
discovered, or when, for any other reason, 
the Statement of the Case or a prior 
Supplemental Statement of the Case is 
inadequate.  A Supplemental Statement of 
the Case will also be issued following 
development pursuant to a remand by the 
Board unless the only purpose of the remand 
is to assemble records previously 
considered by the agency of original 
jurisdiction and properly discussed in a 
prior Statement of the Case or Supplemental 
Statement of the Case or unless the Board 
specifies in the remand that a Supplemental 
Statement of the Case is not required.  If 
the case is remanded to cure a procedural 
defect, a Supplemental Statement of the 
Case will be issued to assure full 
notification to the appellant of the status 
of the case, unless the Board directs 
otherwise.

38 C.F.R. § 19.31 (1998) (emphasis added).

In a recently issued decision, the Court held that a remand by 
the Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders, and imposes upon the 
Secretary of VA a concomitant duty to ensure compliance with the 
terms of the remand.  Furthermore, the Court held that where 
"the remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, since the RO has not issued 
a supplemental statement of the case since the Board's September 
1997 remand, this case must be returned to correct this 
procedural defect.

Accordingly, this case is REMANDED for the following development: 

The veteran and her representative should 
be furnished a supplemental statement of 
the case, to include the provisions of 
38 C.F.R. § 3.655 and a discussion thereof 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this remand is to ensure due process.  No 
inference should be drawn regarding the final disposition of the 
veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


